Dear Mr. Blanchard:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for our opinion on whether the Assumption Parish Assessor's Office may erect certain public information billboards.
Your request indicates Act 511 of the 2005 Louisiana Legislative Session, which became effective January 1, 2007, allows a special assessment level to Louisiana citizens over the age of 65 and to Louisiana citizens who are disabled. Your office would like to insure that all Louisiana citizens residing in and traveling through Assumption Parish are fully aware of this benefit and would like to place this information on several billboards throughout Assumption Parish. These public information billboards would also include the Assumption Parish Assessor's name, phone number and photograph.
Louisiana Revised Statute 43:111.1 concerns advertisement paid for with public funds and provides the following:
  § 111.1. Advertisements paid for with public funds, restrictions
  No public funds shall be used in whole or in part for the payment of the cost of any advertisement containing therein the name of any public official whether elected or appointed; provided, however, that the provisions of this section shall in no case be construed to apply to advertisements or notices required or authorized by law to be published or to any advertisements placed by any public agency or body authorized by law to advertise in the furtherance of its functions and duties. *Page 2
La.R.S. 43:111.1 clearly prohibits the use of public funds to pay for any advertisement that contains the name of any public official. In accord are Attorney General Opinion Numbers 75-589 and 83-179.
Therefore, it is the opinion of this office that the Assumption Parish Assessor may not use public funds to erect public information billboards bearing the name and photograph of the Assumption Parish Assessor. Such a use of public funds would be a violation of La.R.S. 43:111.1.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours Very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By: __________________________ MICHAEL J. VALLAN Assistant Attorney General
  JDC/MJV/crt